THIRD AMENDMENT
 
TO
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of June 7, 2011 by and between Silicon Valley
Bank (“Bank”) and US DATAWORKS, INC., a Nevada corporation (“Borrower”) whose
address is One Sugar Creek Center Blvd., 5th Floor, Sugar Land, TX 77478.
 
Recitals
 
A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of October 27, 2010, as amended from time to
time including by that certain Forbearance and First Amendment to Amended and
Restated Loan and Security Agreement dated as of February 8, 2011 and that
certain Second Amendment to Amended and Restated Loan and Security Agreement
dated as of May 9, 2011 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date and (ii) make certain other changes as more fully set forth
herein.
 
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 6.7 (Financial Covenant). Section 6.7(a) is amended in its entirety
and replaced with the following:
 
“(a)           EBITDA.  As of May 31, 2011, Borrower’s EBITDA for the three (3)
months ending on such measurement date shall be at least One Hundred Thousand
Dollars ($100,000).”
 
2.2 Section 13 (Definitions).  The following term and its respective definition
set forth in Section 13.1 is amended in its entirety and replaced with the
following:
 
“Maturity Date” is June 30, 2011.
 
2.3 Exhibit B is hereby replaced with Exhibit B attached hereto.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) the due execution and delivery to Bank of updated Borrowing Resolutions.
 
[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
SILICON VALLEY BANK
 
 
By: Priya Iyer
Name: Priya Iyer
Title: Relationship Manager
BORROWER
US DATAWORKS, INC.
 
 
By: Randall J. Frapart
Name: Randall J. Frapart
Title: Chief Financial Officer
   




